Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158866 (71)                                                                                            David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158866
                                                                   COA: 339117
                                                                   Wayne CC: 16-008073-FC
  NADEEM YOUSAF RAJPUT,
          Defendant-Appellant.

  _________________________________________/

         By order of March 23, 2020, the prosecuting attorney was directed to answer the
  motion for reconsideration of this Court’s January 24, 2020 opinion. On order of the
  Court, the answer having been received, the motion is again considered, and it is
  GRANTED. In light of the prosecutor’s concession on reconsideration, the next to last
  paragraph of the Court’s opinion is amended to read as follows:

                We reverse the Court of Appeals’ holdings that defendant was not
        entitled to his requested self-defense instruction and that Carr’s testimony
        was irrelevant. We remand this case to the Court of Appeals to address
        whether the trial court’s erroneous denial of defendant’s requested self-
        defense instruction was harmless beyond a reasonable doubt. See People v
        Anderson (After Remand), 446 Mich. 392 (1994); People v Carines, 460
Mich. 750 (1999). The Court of Appeals shall also address whether Carr’s
        investigative-subpoena testimony was admissible under MRE 804(b)(1)
        and whether Clay’s statement to the victim was admissible either as an
        excited utterance under MRE 803(2) or because it was not hearsay under
        MRE 801(c). If the panel concludes that the evidence was admissible, it
        shall consider whether exclusion of Carr’s testimony was harmless or
        whether it is more probable than not that the error was outcome-
        determinative. People v Lukity, 460 Mich. 484, 495-496 (1999).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2020
         t0603
                                                                              Clerk